Filed 10/20/22 In re J.P. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


In re J.P., a Person Coming Under                               B318631
the Juvenile Court Law.
___________________________________                             (Los Angeles County
LOS ANGELES COUNTY                                              Super. Ct. No.
DEPARTMENT OF CHILDREN                                          19CCJP06772B)
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

JOE P.,

        Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Debra Archuleta, Judge. Conditionally reversed and
remanded with directions.
     Annie Greenleaf, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Kimberly Roura, Senior Deputy
County Counsel, for Plaintiff and Respondent.
      Ann-Marissa Cook for the Minor.

               __________________________________

       Joe P. (Father) appeals from a juvenile court order
terminating his parental rights over J.P. (Minor) pursuant to
Welfare and Institutions Code section 366.26. Father contends
the juvenile court erred when it found the Los Angeles County
Department of Children and Family Services (DCFS) satisfied its
obligations under the Indian Child Welfare Act (ICWA) and
related California law. Father, DCFS, and Minor have stipulated
to a conditional reversal and remand to the juvenile court to
permit compliance with ICWA and related California law. We
accept the parties’ stipulation.
       Our ability to accept a stipulated reversal and remand in
the dependency context is discussed in In re Rashad H. (2000) 78
Cal.App.4th 376. The present case involves reversible error
because the parties agree, and we concur, there was
noncompliance with federal ICWA regulations and related
California law. Specifically, the record indicates maternal
relatives (including the maternal grandmother) were present in
court at the initial detention hearing but were not asked whether
they had reason to know Minor was an Indian child. (25
C.F.R. § 23.107(a) [state courts must ask “each participant” in
child custody proceedings whether they know or have reason to
know that the child is an Indian child]; Welf. & Inst. Code,
§ 224.2, subd. (c) [“At the first appearance in court of each party,




                                 2
the court shall ask each participant present in the hearing
whether the participant knows or has reason to know that the
child is an Indian child”].)
       Because this case would be subject to reversal to permit
compliance with ICWA-related law absent the parties’
stipulation, a stipulated remand advances the interests identified
by Code of Civil Procedure section 128, subdivision (a)(8). That is
to say, we find the interests of non-parties and the public are not
adversely affected by our acceptance of the stipulation and the
remand will not erode public trust or reduce the incentive for
pretrial settlement. (See In re Rashad H., supra, 78 Cal.App.4th
at 379-382; Union Bank of California v. Braille Inst. of America,
Inc. (2001) 92 Cal.App.4th 1324, 1329-1330.)

                           DISPOSITION
      The order terminating parental rights is conditionally
reversed and the cause is remanded solely for further proceedings
required by this opinion. The juvenile court is directed to
reappoint counsel for Father and either (a) hold a hearing to
permit the court itself to question the maternal grandmother,
and any other available maternal relatives of which DCFS is
aware, about whether Minor is an Indian child; or (b) direct the
Department to question the maternal grandmother and any other
available maternal relatives of which DCFS is aware about
whether Minor is an Indian child and to thereafter submit a
report to the court documenting the relatives’ responses. Nothing
in our disposition precludes the juvenile court from ordering
additional inquiry of others having an interest in Minor if the
court deems it advisable.




                                 3
       If the aforementioned inquiry results in information
indicating there is reason to know Minor is an Indian child, the
juvenile court shall proceed in accordance with ICWA and related
California law. If the aforementioned inquiry does not result in
information indicating there is reason to know Minor is an Indian
child, the court’s order terminating parental rights shall be
reinstated.
       The remittitur shall issue forthwith.


   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           BAKER, J.


We concur:




     RUBIN, P. J.




     KIM, J.




                               4